Title: To George Washington from Colonel Choin, 1 June 1780
From: Choin, André-Michel-Victor, marquis de
To: Washington, George



Excellence
paris le 1er juin 1780.

permettés moy de proffitter du départ de M. de la Colombe pour me rappeler dans votre souvenir, et vous offrir mon respectueux hommage: j’envie le Sort de Cet officier puisqu’il va vous rejoindre. penetré des bontes que vous aves eû pour moy en amerique, l’instant le plus heureux de ma vie Seroit Celuy, ou il me seroit permis de retourner aupres de vous; mon attachement Seroit satisfait Si je pouvois trouver l’occasion de vous prouver en frange toute ma reconnoissange. jay l’honneur dêtre avec un profond respect Excellençe Votre tres humble et tres obeissant serviteur

De Choin Colonel d’infantrie

